Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/01/2021.
Applicant’s election without traverse of Group II (claims 6-14) in the reply filed on 11/01/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 1-5 and 15 directed to Group I non-elected without traverse.  Accordingly, claims 1-5 and 15 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 1-5 and 15
Allowable Subject Matter

Claims 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: As an initial note: the term “ionomer-ionomer” is not a well-defined term within the prior art. Thus, the examiner looked to instant specification page 3 lines 1-5 and/or instant PGPUB US 2021/0273240 paragraph [0009]. There the term is defined as a metal oxide coated within an ionomer, see instant specification for more detail. The closest prior arts of record will be discussed. Ko (US 2020/0212469) discloses within paragraph [0086]-[0088] placing a metal oxide (cerium oxide) within an ionomer having a pH of about greater than 2.5, ([0086]) and then discussing stirring and drying ([0088]). Ko also discloses that antioxidant can be used within an electrode ([0012]). However, Ko is silent to the method of making the electrode, the components of the electrode and the method of incorporating the ionomer-ionomer support within the electrode, this is important as the method of which the ionomer-ionomer support is used makes the material act as a dispersant, thus it would be unfair just to say it is obvious to throw everything together when the instant claimed invention specifically goes through steps. Ji (US 2010/0291463) discloses a method of making an electrode layer within paragraphs [0013]-[0014] which includes all of the components i.e. ionomer, metal oxide, carbon powder, carbon fiber and catalyst. However, there is no mention of the specific claimed method or if an ionomer-ionomer support composition. Wang (US 2012/0225958) discloses a method of making the ionomer-ionomer support within [0032]-[0034] i.e. the metal oxide and the ionomer solution and the heating. However, the material is used within the electrolyte and thus does not discloses the rest of the instant claimed invention. Son (US 2019/0207238) discloses a similar method of the instant claimed invention except that a metal catalyst is used in place of a metal oxide. Therefore, while similar there are also several non-obvious differences. Lastly, Kim . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/BRIAN R OHARA/Examiner, Art Unit 1724